Appeal of PATRICK C. HEAFEY ESTATE.Heafey v. CommissionerDocket No. 71.United States Board of Tax Appeals1 B.T.A. 267; 1924 BTA LEXIS 201; December 29, 1924, decided Submitted December 15, 1924.  *201  The Board is without jurisdiction to consider an appeal where the Commissioner has taken no action since June 2, 1924.  J. F. W. Heinbockel, C.P.A., for the taxpayer.  John D. Foley, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  IVINSBefore IVINS, KORNER, and MARQUETTE.  This appeal came on for hearing on the Commissioner's motion to dismiss on the ground that the petition did not set forth facts sufficient to confer jurisdiction upon the Board.  IVINS: It seems that the Commissioner assessed an additional tax against the taxpayer in 1923 and accepted a claim for abatement, final decision upon which has not been rendered.  The taxpayer's counsel claims that counsel for the Commissioner at a previous hearing before this Board exhibited to him a proposed recomputation of the tax and it is from this that the appeal is now taken.  Such proposed recomputation has never been served upon the taxpayer formally, and no formal action appears to have been taken by the Commissioner and no formal notice of any kind served by him upon the taxpayer since the enactment of the Revenue Act of 1924.  In these circumstances there is no*202  jurisdictional fact upon which an appeal to this Board can be predicated.  The motion must be granted, and the appeal dismissed.